Bischoff, Jr., J.
In opposition to the motion the respondent contends that no evidence was given as to the condition and occupancy of the buildings, as of the date when the application for the certificate was made. Examination of the record shows that *296direct testimony to this fact was brought out. While it was not necessary for the referee to make findings upon the evidence, his findings are supported by the proof, which is sufficient to justify the order prayed for in the petition.
Motion granted. Settle order on notice.